DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui et al. (JP2013221096A; machine translation).  ThermoFisher (Glycidyl Methacrylate Safety Data Sheet, 2021, p. 1-12; cited in prior Office action) is cited as an evidentiary reference.  
Regarding claims 1, 2, 17, and 18, Mitsui teaches a composition comprising (A) 100 parts by weight polylactic acid (PLA); (B) 0.03-5 parts of a nucleating agent; (C) 0.1-10 parts of a plasticizer; and (D) 0.03-15 parts of a (meth)acrylate compound having one or more (meth)acryl groups and one or more glycidyl groups in the molecule (Abstract; p. 5, [0027]).  
PLA represents a polymer produced from cyclic monomers (i.e. lactide) or monomers capable of forming cyclic monomers (i.e. lactic acid).  PLA is recognized in the art as a polymer and does not contain any non-polymerized hydroxy acids.  Mitsui’s PLA includes residual lactide (p. 3, [0018]).  Mitsui’s examples employ PLA resin A1 containing 2,300 ppm residual lactide and PLA resin A5 containing 280 ppm residual lactide (p. 13-14, [0070]).  Lactide is a cyclic monomer.  Thus, Mitsui’s PLA reads on the claimed first composition comprising both a cyclic monomer and a polymer produced from a cyclic monomer or from a monomer capable of forming a cyclic monomer.
Mitsui’s component (D) is used to introduce a crosslinked structure into the PLA (p. 4-5, [0025]) by reacting the (meth)acrylic ester with the PLA resin in the presence of a peroxide (p. 5, [0030]).  Thus, Mitsui’s component (D) reads on the claimed second composition comprising a molecule capable of copolymerizing with at least one component of the first composition.
Based on the amounts disclosed in Mitsui’s Abstract and at page 5, [0027], it is evident that the PLA resin (A) (including residual lactide) will be present in amounts of 76.9-99.8 wt% and the (meth)acrylic ester (D) will be present in amounts of 0.02-13.0 wt%.  These ranges fall within the claimed ranges.  Therefore, Mitsui anticipates claims 1, 2, 17, and 18.
Regarding claims 3, 19, and 20, PLA is recognized by the instant specification as being obtained from biological sources (specification at p. 2, lines 27-29).   This reads on a material originating from a renewable origin as claimed.  PLA is present in Mitsui’s composition in amounts of 76.9-99.8 wt% as indicated above.  This falls within the claimed range of at least 40 wt%.
Regarding claim 4, the first (meth)acrylic ester compound (D) listed by Mitsui is glycidyl methacrylate (p. 5, [0029]).  ThermoFisher demonstrates that this compound has a melting point of -90°C (p. 6, Section 9).
Regarding claim 5, glycidyl methacrylate is recognized in the art as containing one carbon double bond and one epoxy group.  The epoxy group reads on the claimed at least one more reactive group.
Regarding claim 6, Mitsui does not disclose partial polymerization.  The resin is crosslinked by reaction between PLA and the (meth)acrylic ester in the presence of a peroxide (p. 5, [0030]), indicating that the first and second compositions will be polymerized together.  This reads on the claimed fully polymerized state.
Regarding claim 7, the composition may include polymers other than PLA such as polyolefins, polycarbonates, polystyrene, poly(methyl)methacrylate, poly(acrylonitrile-butadiene-styrene), and poly(acrylonitrile-styrene) (p. 10-11, [0059]) that are not generally recognized as being copolymerizable with either PLA or the (meth)acrylic ester.  
Regarding claim 9, additional reactive components such as carbodiimides, epoxides, and oxazolines may also be included (p. 9, [0056]).  These compounds read on crosslinkers capable of undergoing chemical reactions with terminal hydroxyl and/or carboxyl groups in the PLA resin and/or with epoxy groups in glycidyl methacrylate.
Regarding claim 10, additives including pigments (i.e. colorants), antioxidants, and fillers may be included (p. 10, [0058]).
Regarding claim 13, the composition described above may be formed into a wide variety of articles (i.e. structures) by injection molding, vacuum molding, or extrusion molding methods (p. 12, [0064]-[0067]).
Regarding Claim 16, Mitsui’s component (D) is used to introduce a crosslinked structure into the PLA (p. 4-5, [0025]) by reacting the (meth)acrylic ester with the PLA resin in the presence of a peroxide (p. 5, [0030]).  Thus, the (meth)acrylic ester is capable of copolymerizing with PLA.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui as applied to claim 1 above, further in view of Kabashima et al. (US 2009/0093575; cited in prior Office action).
Regarding Claims 8 and 21-23, Mitsui remains as applied to claim 1 above.  Mitsui suggests the use of organic fillers such as aramid fibers (p. 10, [0058]).  Mitsui does not teach appropriate dimensions for such fillers.
In the same field of endeavor, Kabashima teaches a crosslinkable composition comprising a polylactic acid (PLA) resin mixed with a (meth)acrylic acid ester compound (Abstract).  The composition further includes fibers having an aromatic amide (i.e. aramid) structure.  These fibers preferably have a length of 2-6 mm (p. 5, [0068]-[0070]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select Kabashima’s aramid fibers having a length of 2-6 mm as the aramid fibers in Mitsui’s composition, as they are expressly recognized by the prior art as being suitable for use in this capacity in a similar composition.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui as applied to claim 1 above, further in view of Katayama et al. (US 2004/0068059; cited in prior Office action).
Regarding claims 8 and 24, Mitsui remains as applied to claim 1 above.  Mitsui suggests the use of inorganic fillers such as silica (p. 10, [0058]), but does not teach an appropriate size for such a filler.
In the same field of endeavor, Katayama teaches a composition containing PLA (Abstract).  The composition is used to form molded articles through processes including injection molding and extrusion (p. 15, [0262]).  The composition may include an inorganic filler such as silica, preferably having a particle diameter of 50 nm or less.  The addition of the inorganic filler increases both biodegradability and melt strength, which results in improved moldability (p. 39, [0626]-[0628]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mitsui in view of Katayama to select silica having a particle diameter of 50 nm or less for the benefit of increased biodegradability, increased melt strength, and improved moldability.  In addition, Katayama demonstrates that silica having a particle diameter of 50 nm or less is suitable for use as a filler material in similar PLA-based compositions.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui as applied to Claim 1 above, further in view of Sinclair et al. (US 5,180,765; cited in prior Office action).
Regarding Claim 25, Mitsui remains as applied to Claim 1 above.  Mitsui’s PLA-based composition includes a plasticizer (C) (Abstract; p. 6, [0036]-[0039]).  Mitsui does not teach the inclusion of monomers capable of forming cyclic monomers as claimed.
In the same field of endeavor, Sinclair teaches that PLA may be plasticized with lactic acid (Abstract).  Employing a plasticizer of this type allows articles formed form PLA compostions to mimic the properties of non-degradable polymers like polyethylene while retaining biodegradability (col. 6, lines 42-54 and 64-68).  Sinclair recognizes that lactic acid is capable of being converted to its cyclic dimer, lactide monomer (col. 2, lines 9-11).  Thus, lactic acid reads on a monomer capable of forming cyclic monomers.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Sinclair’s lactic acid as a plasticizer for use in Mitsui’s PLA-based composition, as it is expressly recognized as being suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  
Alternatively, it would have been obvious to one of ordinary skill in the art to combine Sinclair’s lactic acid with Mitsui’s plasticizer or to substitute a portion of Mitsui’s plasticizer with Sinclair’s lactic acid, as they are recognized by the prior art as equivalents suitable for the same purpose.  It is prima facie obvious to combine or substitute equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  

Response to Arguments

The majority of the Applicant’s arguments are moot in view of the new grounds of rejection presented above.  Portions of the Applicant’s arguments relating to Kabashima et al. (US 2009/0093575) and Sinclair remain pertinent to the new grounds of rejection inasmuch as Mitsui teaches a composition similar to that of Kabashima.
At page 8 of the response dated November 2, 2022, the Applicant argues that a (meth)acrylic ester compound used to link PLA molecules serves the function of a chain extender, whereas the present invention relates to a group of resins where chemical molecules can be incorporated into and onto the polymer backbone and resins with reactive groups in their backbone.
The claims as presently drafted to not require molecules incorporated into and onto a polymer backbone.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Rather, the claims require a combination of a first composition and a second composition, wherein the second composition is capable of copolymerizing with at least one component of the first composition.  Mitsui’s (meth)acrylic ester is capable of reacting with the PLA resin in the first component to form a crosslinked resin (see, e.g., p. 5, [0030]).  Thus, Mitsui’s (meth)acrylic ester is capable of copolymerizing with the PLA resin as required by the claims.
With respect to Sinclair, the Applicant argues that it is common knowledge to the person skilled in the art that the monomer of a polymer can be used to plasticize said polymer.  The Applicant argues that monomeric plasticizers migrate over time, leading to decreased plasticization and yielding products with a short lifespan.
The Applicant’s acknowledgement that the use of monomers as plasticizers is common knowledge is noted.  Thus, one skilled in the art would consider it common knowledge to combine a cyclic monomer such as lactide or a monomer capable of forming a cyclic monomer such as lactic acid with PLA.  
The Applicant’s arguments also acknowledge that the phenomenon of “bleeding” or migration of low molecular weight plasticizers is also known to those skilled in the art.  Therefore, Sinclair and Mitsui would have been aware of this phenomenon and balanced it against the potential benefits associated with the use of low molecular weight plasticizers.  For example, Sinclair notes that employing a plasticizer of this type allows articles formed from PLA to mimic the properties of non-degradable polymers like polyethylene while retaining biodegradability (col. 6, lines 42-54 and 64-68).  
In addition, PLA compositions and articles formed therefrom are recognized in the art as being biodegradable.  This is recognized by both Sinclair and Mitsui.  When forming biodegradable articles, one skilled in the art would be less concerned with long-term features like plasticizer migration because the articles are intended to degrade over a relatively short amount of time compared to their non-biodegradable counterparts.
The Applicant argues that Sinclair is silent regarding the use of the second composition.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claimed second composition is taught by the primary reference of Mitsui as discussed in the new grounds of rejection above.
The Applicant argues that a variety of composite structures having long lifespans could be formed from the claimed composition, whereas the lifespan of articles including Sinclair’s plasticizer would be only a matter of weeks.
As acknowledged by the Applicant, the instant specification does not actually disclose any such articles.  Arguments directed to such articles are merely speculative and not based on any evidence of record.  The same is true regarding the Applicant’s arguments relating to the lifespan of articles including Sinclair’s plasticizer.  The prior art of record does not recognize a shortened lifespan, and the Applicant has provided no evidence to support arguments to that effect.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762